Citation Nr: 1244088	
Decision Date: 12/28/12    Archive Date: 12/31/12

DOCKET NO.  09-37 141A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1959 to March 1961. 

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. 

In March 2011, the Veteran was afforded a Travel Board hearing before the undersigned Veterans Law Judge.  At that hearing, the Veteran submitted additional evidence in support of his claims accompanied by a waiver of RO consideration.  In a May 2011 decision, the Board denied the Veteran's left knee service connection claim.  The Veteran appealed the Board's denial of service connection for a left knee disability to the United States Court of Appeals for Veterans Claims, which issued a March 2012 Order remanding the left knee claim to the Board for readjudication in accordance with a Joint Motion for Partial Remand. 

The Board notes that on May 17, 2012, VA notified the Veteran that his service connection claim had been remanded by the Court and that he had 90 days in which to submit additional evidence or argument.  In July 2012, the Veteran submitted a written statement indicating that he could not get a doctor appointment until August 23, 2012, which was out of the 90-day response period.  He therefore requested an extension of time to submit evidence.  On the 90-day response form accompanying his July 2012 written statement, the Veteran also indicated that he would like the Board to hold his case for the remainder of the 90-day response period.  On August 31, 2012, the Veteran's service representative submitted a written brief in support of the Veteran's claims without any mention of additional evidence.  The Veteran submitted copies of medical evidence, received on November 19, 2012.  Accompanying that evidence was a statement from the Veteran that requested that the Board make a decision based on the available evidence.  Therefore, the Board will proceed with adjudication of the Veteran's appeal at this time.

The May 2011 Board decision referred to the Agency of Original Jurisdiction (AOJ) the issue of entitlement to service connection for a psychiatric disability, which was previously denied by the RO in a May 2009 rating decision.  It does not appear that any action has been the AOJ on the Veteran's application to reopen that psychiatric claim.  Therefore, it is again referred to the AOJ for appropriate action. 


FINDING OF FACT

The Veteran's current left knee disability first manifested after his separation from service and is unrelated to his service or to any incident therein. 


CONCLUSION OF LAW

The Veteran's current left knee disability was not incurred in or aggravated by his active service.  38 U.S.C.A. §§ 1131 , 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Disability which is proximately due to or the result of a disease or injury incurred in or aggravated by service will also be service-connected.  38 C.F.R. § 3.310 (2011). 

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Degmetich v. Brown, 104 F.3d 1328 (1997); Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection for certain chronic diseases, like arthritis, will be rebuttably presumed if they are manifest to a compensable degree within one year following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d)  (2011). 

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for a disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.03(d) (2011). 

It is the Board's principal responsibility to assess the credibility, and therefore the probative value of proffered evidence of record in its entirety.  Owens v. Brown, 7 Vet. App. 429 (1995); Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997); Guimond v. Brown, 6 Vet. App. 69 (1993); Hensley  v. Brown, 5 Vet. App. 155 (1993).  In determining whether evidence submitted by a Veteran is credible, the Board may consider internal consistency, facial plausibility, and consistency with other information submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Veteran, in written statements and testimony before the Board, contends that his current left knee disability was caused by his active military service.  Specifically, he asserts that his current left knee disability is related to a left knee injury sustained during basic training doing squat jumps.  The Veteran reports that he did not seek treatment for the disability in service, but instead self-treated with over-the-counter pain medications and by putting weight on his right knee.  The Veteran has testified that since service, he has experienced symptoms of pain, giving way, and swelling. 

The Veteran's service medical records are negative for complaints or clinical findings related to the left knee.  During separation examination in February 1961, the Veteran's lower extremities were found to be normal and the Veteran specifically denied a history of a "trick" or locked knee, arthritis, or any other joint deformity.  As examination at separation from service did not reveal any knee problems, the Board finds that chronicity in service is not established in this case.  38 C.F.R. § 3.303(b) (2011).  As chronicity in service has not been established, a showing of continuity of symptoms after discharge is required to support the Veteran's service connection claim.  38 C.F.R. § 3.303(b) (2011). 

While the Veteran asserts that he has suffered from left knee symptoms since active service, the first clinical evidence of record related to any left knee disability is in May 2006, at which time the Veteran complained of unspecified knee pain rated as 4 out of 10.  The first clinical evidence specific to the left knee is in December 2008, at which time the Veteran reported knee symptoms of pain, giving way, and stiffness, with no recent history of trauma.  Physical examination of the left knee was negative for effusion or laxity.  The Veteran's VA primary care physician assessed degenerative joint disease of the left knee and recommended over-the-counter non-steroidal anti-inflammatories and Darvocet.  An X-ray was also ordered and an orthopedic referral was suggested if the Veteran's symptoms were not better in one month.  In June 2009, the Veteran received an injection in his left knee for swelling and pain present since the year prior. 

In July 2009, the Veteran was referred for VA orthopedic treatment during which he reported chronic knee pain and intermittent swelling in both knees with good relief of his symptoms with ibuprofen.  He reported that his problems went back to his basic training days.  He denied use of assistive devices and reported modification of his activities when necessary.  X-rays showed osteoarthritic changes in the lateral compartments of the femoral tibial joint, greater on the left than the right.  An August 2009 MRI revealed severe, complex tearing of the medial meniscus; a tear of the distal anterior cruciate ligament (ACL); chondromalacia of low grade at the lateral compartment, intermediate grade at the medial compartment, and high grade at the patellofemoral compartment; abnormal edematous signal about the proximal tibia; and, small joint effusion with a small/moderate popliteal cyst and prepatellar edema of unspecified etiology.  Thereafter, the Veteran continued to complain of knee pain and October 2009 imaging of the left knee showed extensive chondrocalcinosis of the medial and lateral meniscus and moderate-to-advanced osteoarthritis of the patellofemoral joint.  In April 2010, the Veteran underwent a left knee arthroscopy and partial menisectomy for left knee medial compartment degenerative changes and a lateral meniscus tear.

The Board finds that the competent evidence of record does not show that the Veteran's current left knee disability was caused or aggravated by the reported left knee injury in service or any other aspect of his active service. 

The Board acknowledges that the Veteran told the VA orthopedic physician that his left knee problems went "way back to his basic training days," and that account was included in the physician's July 2009 treatment notes.  That transcribed statement from the Veteran, however, is information recorded by a medical examiner, unenhanced by additional medical comment by that examiner.  Therefore, it does not constitute competent medical evidence.  Bare transcription of lay history is not transformed into competent medical evidence merely because the transcriber happens to be a medical professional.  Howell v. Nicholson, 19 Vet. App. 535 (2006); LeShore v. Brown, 8 Vet. App. 406 (1995).  There is no objective evidence of record to suggest that the Veteran injured his left knee in service, was treated for any left knee disability during service, or was treated for left knee symptoms post service until May 2006.  Because the account of ongoing symptoms contained in the July 2009 VA physician's notes appears to have been based solely on the Veteran's unsubstantiated statements, it is no more probative than the facts alleged by the Veteran himself.  Swann v. Brown, 5 Vet. App. 229 (1993).  The Board also finds it significant that, despite having sought prior medical treatment for the left knee, the Veteran did not specifically relate his left knee symptoms to active service during medical treatment until after he had filed a claim for service connection for a left knee disability.  Moreover, neither the July 2009 VA orthopedic physician nor the Veteran's VA primary care physician, who has also treated the Veteran for his left knee disability, has opined on when the Veteran's currently diagnosed left knee disability began, or offered a medical rationale linking that disability to his period of active service.  Therefore, the Board finds the competent medical evidence does not relate the Veteran's current left knee disability to service. 

Additionally, while the Veteran testified before the Board that he had experienced chronic left knee symptoms since service, that account is contradicted by an absence of evidence showing treatment, complaints, or clinical findings related to any left knee disability prior to May 2006.  Furthermore, the Veteran denied knee problems on separation examination.  The Board considers it significant that the first evidence of any complaints or clinical findings of left knee problems is dated more than 45 years after the Veteran's discharge from service.  Moreover, private medical records show treatment for a right knee disability in April 2003 but are negative for complaints related to the left knee, and VA medical records dated prior to May 2006 show that the Veteran had a steady gait, ambulated well and without assistance, tried to stay busy and "not sit around," and was involved in activities such as gardening, hunting, and "mess[ing] around outside."  In view of the lengthy period without complaints or clinical findings related to the left knee, the Board finds that the preponderance of the evidence is against a finding of a continuity of symptomatology, and that weighs heavily against the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000). 

Service connection may be granted when all the evidence establishes a medical nexus between military service and current complaints.  Degmetich v. Brown, 104 F. 3d 1328 (1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  However, the Board finds that the competent evidence does not suggest a nexus between any aspect of the Veteran's active service and his current left knee disability.  The evidence does not show complaints or treatment regarding any left knee problems during the Veteran's period of active service.  The Board finds that the absence of treatment for a left knee disability in service and the normal findings at separation are more probative and persuasive than the Veteran's statements over 45 years later that he sustained injury to his left knee in service.  A recounting of an event which is closer to the time that event occurred is naturally less likely to be diluted by the shortcomings of human memory.  Thus, the contemporaneousness of the negative service medical records is deemed significant.  Although the Veteran has offered reasons for not seeking treatment for his left knee in service, the Board notes that the Veteran sought treatment throughout service for other conditions such as colds and a finger injury, which lessens the credibility of his assertion that he had a left knee problem but did not seek treatment during service.  In addition, the Board observes that since no left knee arthritis was diagnosed within one year of service separation, service connection is not warranted on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309 (2011).  

The Board has considered the Veteran's assertions that his left knee disability is related to his period of active service.  Lay evidence is one type of evidence that the Board must consider when a Veteran's claim seeks disability benefits.  38 C.F.R. § 3.307(b) (2011).  The Veteran is competent to testify as to an in-service injury, and as to the presence of post-service left knee pain and associated symptoms.  Barr v. Nicholson, 21 Vet. App. 303 (Fed. Cir. 2007) (where a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination that is medical in nature and is capable of lay observation).  However, to the extent that the Veteran relates his currently diagnosed left knee disability and related symptoms to service, his assertions are not probative.  As a lay person, the Veteran is not competent to opine as to medical etiology or to render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (Fed. Cir. 2007); Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Washington v. Nicholson, 19 Vet. App. 362   (2005).  Accordingly, his assertions as to medical causation and etiology, absent corroboration by objective medical evidence and opinions, lack sufficient probative value to establish a nexus between his current symptoms and his time in service.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board). 

Additionally, the Board is cognizant that the parties to the Joint Motion for remanded have instructed the Board to provide adequate reasons and bases for its prior denial of the Veteran's left knee claim in May 2011.  Specifically, the parties noted that the Board simultaneously found that the Veteran was competent and credible with respect to his report of an in-service injury, and that the evidence did not show any event, disease, or injury related to the left knee in service.  To clarify, the Board finds that, to the extent that the Veteran asserts that he injured his left knee in service and has experienced left knee symptoms since service, the Board finds that his assertions are not credible.  The Veteran's current statements regarding an in-service left knee injury and left knee symptoms since service are outweighed by:  (1) the absence of left knee complaints and treatment in service, despite complaints and treatment in service for other conditions; (2) his contemporaneous denial of knee problems upon separation from service; (3) his lack of report of left knee problems while seeking treatment for right knee problems in April 2003; (4) the absence of clinical evidence of left knee problems prior to May 2006; and (5) the Veteran's silence as to a left knee injury in service until after he filed his March 2009 claim for benefits.  The Board finds it likely that, had the Veteran sustained a left knee injury in service, he would have complained of it at that time, as he complained of other ailments during service.  Therefore, the Board finds his assertion that he did not seek treatment in service for an existing left knee disability to not be credible.  Similarly, had the Veteran experienced left knee symptoms since service, or experienced left knee symptoms prior to May 2006, the Board finds it likely that there would have been complaints or clinical findings during other treatment, including treatment in April 2003, at which time he sought treatment for right knee problems.  Instead, VA treatment notes dated prior to May 2006 show that the Veteran was routinely noted to ambulate well or without assistance, and he reported being very active and unable to sit for very long, without any complaints related to the left knee.  Accordingly, the Board considers the Veteran's account of a left knee injury in service and left knee symptoms since service to be inconsistent with other evidence of record, and therefore, not credible.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

In sum, the weight of the credible evidence demonstrates that the Veteran's left knee disability first manifested many years after his period of active service and is not related to his active service or to any incident therein.  As the preponderance of the evidence is against the Veteran's claim for service connection for a left knee disability, that claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Duties to Notify and Assist the Veteran

Upon receipt of a substantially complete application, VA must notify the Veteran and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the Veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the Veteran about the information and evidence that VA will seek to provide; and (3) inform the Veteran about the information and evidence the Veteran is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the Veteran to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the Veteran is harmless because of the thorough and informative notices provided throughout the adjudication and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the Veteran, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a letter dated in April 2009 and a rating decision in May 2009.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls upon the party attacking the agency determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Thus, VA has satisfied its duty to notify the Veteran and had satisfied that duty prior to the adjudication in the May 2010 statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  He has been afforded the opportunity to testify at a Travel Board hearing with respect to his claim.  The Board is aware that the Veteran has not been afforded a VA examination in connection with his claim for service connection for his left knee disability.  However, because the competent and credible evidence does not show any event, disease, or injury related to the left knee during service, the Board finds that a VA examination is not required in this case.  Wells v. Principi, 326 F.3d 1381   (Fed. Cir. 2003); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Moreover, in a statement received in November 2012, the Veteran requested that the Board proceed with a decision based on the available evidence.

Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for a left knee disability is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


